DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received
on 4/17/21.

Claim status:
Amended claims: 1, 12-13, 19, 22, and 32-33
Canceled claims: None
Added New claims: none
Pending Claims: 1-33
Claim Rejections - 35 USC § 112
The Applicant’s arguments and amendments overcome the 112 Rejection, therefore, the Rejection(s) is being withdrawn.

Claim Rejections - 35 USC § 101
The Applicant’s arguments and amendments overcome the 101 Rejection, therefore, the Rejection(s) is being withdrawn.

Claim Rejections - 35 USC § 103
The Applicant’s arguments and amendments overcome the 103 Rejection, therefore, the Rejection(s) is being withdrawn.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The 101 rejection was withdrawn based on the step does properly integrate the abstract ideas into a practical application, the claims as a whole is eligible. The closest prior arts of record does not recite at least a computer system to raise the profitability level of a bettor configured to receive a bet data from a bet data source and in combination with a biometric sensor proximate to the user/bettor with the capability of obtaining forward view environment information, adjust a position based upon information related to the evaluation of the bet data source (consistency score, ROI score, overall efficiency score, current day position of the bet data source, etc.) combined with the biometric information relevant to the bettor/user biometric state wherein the bet data source is a data source offering the bettor the bet data, the bet data has an at least one bet advice to the bettor and wherein the bet type and risk amount is thereby adjusted by data collected from the biometric sensor. The Examiner finds persuasive, the Applicants’ argument set forth in the Applicant remarks filed on 4/19/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694